PER CURIAM.
This cause is before us on appeal by the employer/carrier from a workers’ compensation order awarding wage loss benefits, interest, penalties, and attorney’s fees. The award was predicated on one medical report stating that claimant had “reached MMI and has a PPI of 2% of the body as a whole” resulting from his June 27, 1980, industrial accident. We reverse, as the report was inadmissible hearsay, see Butch’s Concrete v. Henderson, 414 So.2d 652 (Fla. 1st DCA 1982), and there was no other medical testimony establishing permanent impairment and entitlement to wage loss benefits. The finding that claimant was entitled to attorney’s fees was also improper absent a specific finding of the basis for such award in the order. See Blackburn Home Improvements v. Lebel, 414 So.2d 12 (Fla. 1st DCA 1982).
REVERSED.
BOOTH, WENTWORTH and WIGGIN-TON, JJ., concur.